A. David Benjamin, J.
On the testimony offered before me at the hearing on November 29, 1956, I find that the defendant in the several instances claimed has willfully and deliberately violated the order of this court entered November 15, 1955 granting a preliminary injunction herein (General Business Law, § 369-a et seq.; Fair Trade Law).
His conduct in so violating. the temporary restraining order was calculated to impair, impede, defeat and prejudice the rights of the plaintiff and to flout the mandate of this court. He is therefore adjudged guilty of contempt of court (Judiciary Law, § 753, subd. A, pars. 1, 2, 3).
The plaintiff has shown no pecuniary loss arising from the offenses. The defendant is now contrite. He is aware of the seriousness of his offenses; he will not suffer them to be repeated and pleads for leniency. He conducts a small neighborhood retail business. His wife is hospitalized and he is the sole support of his young daughter and his aged mother. The court in assessing punishment herein is not unmindful of defendant’s circumstances. He is fined the sum of $500. Motion granted. Submit order accordingly.